Citation Nr: 0212912	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected hepatitis A.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for jungle rot.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
neuralgia obturator nerve, left leg.

5.  Entitlement to a 10 percent rating pursuant to the 
provisions of 38 C.F.R. § 3.324.

(The issue service connection for neuralgia obturator nerve, 
left leg will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the RO. 

The Board is undertaking additional development on the issue 
of service connection for neuralgia obturator, left leg 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1.  The veteran's service-connected hepatitis A is healed and 
non-symptomatic.  Neither demonstrable liver damage with mild 
gastrointestinal disturbance, nor intermittent fatigue, 
malaise and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period has been shown.

2.  The veteran has submitted no competent evidence to show 
that he has current skin disorder that was incurred in or 
aggravated by service.

3.  The veteran has submitted no competent evidence to show 
that he has current hepatitis C that was incurred in or 
aggravated by service.  

4.  In April 1997, the RO denied the appellant's original 
claim of service connection for neuralgia obturator nerve, 
left leg, but the appellant did not appeal in a timely 
fashion from that decision.

5.  New evidence has been presented since the RO's April 1997 
decision which bears directly and substantially on the 
veteran's claim of service connection for neuralgia obturator 
nerve, left leg and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

6.  In addition to hepatitis A, the veteran is service 
connected for a history of neuralgia of the external 
cutaneous nerve of the right thigh, also rated noncompensably 
disabling.  There is no evidence on file that the service 
connected disorders cause any occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for the service-connected hepatitis A have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.114, Diagnostic Code 7345 (effective prior to 
July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7354; 66 
Fed. Reg. 29486-29489 (May 31, 2001) (effective July 2, 
2001).

2.  The veteran is not shown to have a skin disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, (2002).  

3.  The veteran is not shown to have hepatitis C due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, (2002).  

4.  New and material evidence has been submitted since the 
April 1997 RO decision to reopen the claim of service 
connection for neuralgia obturator nerve, left leg.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 3.156 (2002).  

5.  The criteria for a compensable evaluation pursuant to 
38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claims for 
service connection and an increased rating.  Specifically, 
the RO provided a letter to the veteran in May  2001 
explaining the VCAA.  He was notified of the VA's duty to 
assist him in obtaining evidence to support his claim; the 
evidence or information needed from him; what he could do to 
help with his claim; what had been done to help with his 
claim; and what evidence was needed to establish entitlement.  
He was further notified that he could submit his own 
statements or statements from other people describing his 
physical or mental disability symptoms.  The veteran and his 
representative have not referenced any additional, obtainable 
evidence in response.  In this case, the Board finds that 
there has been compliance with the VCAA and that the evidence 
is sufficient for adjudication of the claim.  In this case, 
as it appears that all pertinent evidence has been obtained, 
there is no need for more specific notice as to which party 
might provide what evidence.


I.  Increased (compensable) Rating

The veteran contends that his service-connected hepatitis A 
is currently severe enough to warrant a compensable rating.  

Historically, the service medical records show that the 
veteran developed acute infectious hepatitis A during service 
in 1945.  Service connection was granted for hepatitis in a 
March 1962 RO rating decision and a noncompensable rating was 
assigned to that disability.

In conjunction with his November 1999 claim for an increased 
rating, the veteran was afforded a VA examination in May 2000 
to determine the current nature, extent and severity of the 
service-connected hepatitis A.  The examiner noted that the 
veteran denied vomiting, hematemesis or melena.  There was no 
current treatment for GI complaints.  The veteran denied 
colic or other abdominal complaints except with the intake of 
fried foods.  The veteran used prune juice as needed for 
constipation.  The veteran reported occasional fatigue, but 
did not limit his activities.  

On examination, the abdomen was soft and nontender.  The 
liver was nonpalpable.  Bowel sounds were normal.  Liver span 
was normal.  There were no ascites.  Diagnostic and clinical 
tests from December 1998  showed that the hepatitis B surface 
antigen was negative; antibody to hepatitis B core was 
negative.  On liver function tests, the hepatitis B screen 
and hepatitis C antibody were normal.  Diagnosis was that of 
hepatitis.

VA outpatient treatment records do not show current treatment 
for hepatitis.

The RO issued a rating decision in September 2000 which 
denied an increased (compensable) rating for the service-
connected hepatitis A.  The veteran timely appealed that 
determination.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects the ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's hepatitis A is rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 for hepatitis.  The Board notes that the 
regulations governing ratings for hepatitis changed during 
the pendency of the veteran's appeal.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  However, in this regard, the Board points out that 
if it is determined that the new criteria are more favorable, 
the new criteria may not be applied for the period prior to 
the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

The Board also notes that the veteran was notified of the 
amended version of the regulations pertaining to rating 
hepatitis in the May 2002 Statement of the Case.  

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000), infectious hepatitis will be evaluated as 
follows:

Hepatitis, infectious: With marked liver 
damage manifest by liver function test 
and marked gastrointestinal symptoms, or 
with episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.  100 %

With moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  60%

Minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures.  30%

Demonstrable liver damage with mild 
gastrointestinal disturbance.  10%

		Healed, nonsymptomatic.  0 

38 C.F.R. Part 4, Diagnostic Code 7345 (as in effect prior to 
July 2, 2001).

Under the new criteria for rating chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochromatosis, drug-
induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C) (as in effect since July 2, 2001), 
infectious hepatitis A will be rated as follows:  

Near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain). 100%

Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitation episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly. 60%

Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period. 40%

Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12-month period. 20%

Intermittent fatigue, malaise and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period. 10%

Nonsymptomatic. 0%

Note (2) indicates that for purposes of evaluating conditions 
under diagnostic code 7345, "incapacitating episode" means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  

38 C.F.R. Part 4, Diagnostic Code 7345 (as in effect from 
July 2, 2001).

Historically, the medical evidence in this case shows that 
the veteran contracted hepatitis A during active service in 
1945.  Current VA treatment records do not show treatment for 
hepatitis A.  The May 2000 VA examination was negative for 
symptoms associated with hepatitis A.  The veteran did report 
occasional fatigue, but the examiner noted that the fatigue 
did not limit his activities.  

Based on the medical evidence of record, the veteran's 
service-connected hepatitis A is not severe enough to warrant 
a compensable rating under either the new or the old 
regulations governing ratings for hepatitis A.  

More specifically, under the old criteria, demonstrable liver 
damage with mild gastrointestinal disturbance must be shown 
to warrant a compensable (10%) rating.  This is not shown by 
the medical evidence of record in this case.  

Furthermore, under the new criteria, in effect since July 
2001, intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period must be shown to warrant a 10 percent evaluation under 
Diagnostic Code 7345.  In this case, the veteran does 
complain of occasional fatigue, but the complaints of fatigue 
are not associated with malaise and anorexia, and the medical 
evidence of record does not show any incapacitating episodes 
in a 12-month period requiring bed rest and treatment by a 
physician.  

The Board also notes that the veteran suffered from hepatitis 
A during World War II, and at that time, it was noted that 
the hepatitis was acute in nature.  Although the veteran 
asserts that he suffered greatly from the hepatitis during 
service and that a compensable rating is warranted for that 
disability, the record contains no competent medical evidence 
of record showing continuous treatment for hepatitis A since 
service, or that the service-connected hepatitis A is 
symptomatic at this time.  In light of the foregoing, the 
Board finds that the veteran's claim for an increase rating 
for the service-connected hepatitis A must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected hepatitis A.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection 

The veteran contends that service connection is warranted for 
a skin disability claimed as jungle rot, and for hepatitis C.

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A.  Skin Disability

The veteran's April 1946 discharge examination noted a 
history of dermatitis, abdomen and groin, in 1946.  The 
history was that it was incurred while in military service, 
but that there was no permanent disability.  Moreover, 
examination of the skin at that time was normal.  

Post-service VA treatment records are negative for any 
complaints, findings or diagnosis of a skin disability, to 
include jungle rot.  

Although the Board is cognizant of the veteran's assertion 
that he has current skin disability that was incurred in or 
was aggravated by service, no competent evidence has been 
presented to support these lay assertions.  The medical 
evidence that is of record does not show the presence of a 
skin disorder since service.  

Moreover, despite requests by the RO, the veteran has not 
submitted any treatment records whatsoever that would present 
a basis for relating the claimed skin disorder to disease or 
injury in service.  Absent competent evidence showing that he 
has current skin disability due to service, service 
connection must be denied.  

Accordingly, the Board concludes that service connection for 
a claimed skin disorder, to include jungle rot is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  


B.  Hepatitis C

A careful review of the veteran's service medical records is 
completely negative for any complaints, findings or diagnosis 
of hepatitis C.  

Post-service medical records are completely negative for any 
complaints, findings or diagnosis of hepatitis C.  

The veteran was afforded a VA examination in May 2000 during 
which time it was reported that the hepatitis C antibody was 
normal.  

The board notes that the veteran has a history of hepatitis A 
during service in World War II, but the medical evidence of 
record is completely negative for any diagnosis of hepatitis 
C at any time.  As the evidence in this case neither shows a 
diagnosis of hepatitis C in service, nor a present diagnosis 
of hepatitis C, the claim of service connection for hepatitis 
C must be denied.  

Accordingly, the Board concludes that service connection for 
hepatitis C is not warranted.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



C.  New and Material Evidence

The Board again points out that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the veteran's claim to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 5106, 5107, 
5126 (West Supp. 2001).  The liberalizing provisions of the 
VCAA are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  The Board will 
consider this claim under that version of 38 C.F.R. § 3.156 
which is set forth below.

In this case, the veteran claims that he currently suffers 
from neuralgia obturator nerve, left leg which began during 
active military service.  

Many years after his discharge from service, the veteran 
filed claims of service connection for numbness of the right 
and left legs.  At that time, the evidence of record included 
an April 1946 discharge examination which reported a history 
of complaints of pain in the right thigh with intermittent 
numbness.  

A February 1997 VA examination for peripheral nerves was 
negative for evidence of a nerve or nerve root injury.

In an April 1997 rating decision, service connection was 
granted for neuralgia, right thigh, but service connection 
was denied for numbness of the left leg, classified as 
neuralgia obturator nerve, left leg.  

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's April 1997 decision denying service connection for 
neuralgia obturator nerve, left leg is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104 (2002).

In November 1999, the veteran again submitted a claim of 
service connection for left leg numbness.  

The veteran was afforded a VA examination in February 2000.  
The examiner noted that the veteran had a left hip and leg 
injury in 1944 while in service and that he had complained of 
pain in the left thigh on and off since then.  

The examiner also noted that the veteran's medical history 
included paresthesia on the left thigh, left lateral femoral 
cutaneous nerve.  Physical examination was grossly within 
normal limits except for decreased pinprick and touch over 
the left lateral thigh in the distribution of the left 
lateral femoral cutaneous nerve dermatome.  The diagnosis was 
that of neuralgia paresthetica.  As to the etiology, the 
examiner opined that it may be related to the left leg and 
hip injury in 1944.  

Subsequent VA outpatient treatment records show continued 
complaints of numbness in the legs, particularly the left 
thigh.  

The veteran submitted numerous statements maintaining that he 
complained continuously during service that he had numbness 
in his legs, but that the doctors in service told him there 
was nothing wrong with him.  The veteran further maintains 
that more recently, doctors have told him that he has nerve 
damage in his legs.  

In a September 2000 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the claim of service connection for neuralgia 
obturator nerve, left leg.  The veteran appealed that 
determination.  

In an October 2000 Report of Contact between the veteran and 
the RO, it was noted that the veteran indicated that it was 
his left leg, not his right leg that was injured during 
service.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the April 
1997 RO decision.

In this case, the relevant evidence added to the record since 
the RO's April 1997 decision consists the veteran's 
assertions that he has current numbness in the left leg due 
to injury in service in 1944; a VA examination showing a 
possible link between a current left leg disability and a 
possible injury during service; and VA outpatient treatment 
reports showing continuous treatment for numbness in the left 
leg.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the April 1997 decision.  
Furthermore, the evidence is material as to question of 
service connection because it raises the possibility of 
positive continuity of symptomatology since service.  Thus, 
this evidence is relevant and probative to the issues at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2002).

As the Board finds that new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for neuralgia obturator nerve, left leg, 
additional development is necessary prior to adjudication on 
the merits.  


III.  Rating pursuant to 38 C.F.R. § 3.324.

It has been asserted that the veteran is entitled to a 
compensable rating pursuant to 38 C.F.R. § 3.324.  That 
section provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be 
compensable under the rating schedule, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

As noted above, service connection has been granted for 
hepatitis A rated noncompensably disabling.  Service 
connection has also been established for a history of 
neuralgia of external cutaneous nerve of the right thigh, 
also rated noncompensably disabling.  Service connection for 
the history of neuralgia was granted by rating decision of 
April 1997.  

As described above, the hepatitis A is essentially 
asymptomatic.  Thus a noncompensable rating is for 
assignment, and has been continued by the Board herein.  
Furthermore, there is no showing of any functional impairment 
due to the history of neurological.  There is nothing in the 
record that suggests that these two service connected 
disorders clearly interfere with normal employability.  As 
such, there is no basis for a compensable rating pursuant to 
38 C.F.R. § 3.324.



	(CONTINUED ON NEXT PAGE)


ORDER

An increased (compensable) rating for the service-connected 
hepatitis A is denied.

Service connection for a skin disorder, claimed as jungle 
rot, is denied.

Service connection for hepatitis C is denied.

A compensable rating pursuant to 38 U.S.C.A. § 3.324 is 
denied.

The claim of service connection for neuralgia obturator 
nerve, left leg is reopened and, to this extent only, the 
appeal is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

